TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00566-CV


                             Frederick-Omoyuma Silver, Appellant

                                                v.

                                  The State of Texas, Appellee



            FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
                           NO. D-1-GN-19-002235,
          THE HONORABLE MARGARET G. MIRABAL, JUDGE PRESIDING


                             MEMORANDUM OPINION


               Frederick-Omoyuma Silver, acting pro se, filed a notice of appeal from the denial

of “Order Denying Claimant Motion to recuse.” On September 5, 2019, the Clerk of this Court

advised appellant that it appears that this Court lacks jurisdiction over this matter and requested

that he file a response by September 16, 2019, explaining how this Court may exercise

jurisdiction over this appeal.

               Appellant filed a response on September 5, 2019, but his response fails to explain

how this Court has jurisdiction over this appeal. “An order denying a motion to recuse may be

reviewed only for abuse of discretion on appeal from a final judgment.” See Tex. R. Civ.

P. 18a(j)(1)(A). Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a).
                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: September 25, 2019




                                               2